Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a US Non-Provisional patent application filed on 08/05/2020.
Claims 1-21 are currently pending in the instant patent application.
The claims set filed on 08/05/2020 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, claims 1-14, drawn to a fusion protein comprising a fucosidase or a truncated fragment or a mutant thereof fuses with either N-terminal end or C-terminal end of an endoglycosidase or a truncated 5fragment or a mutant thereof; wherein the fusion protein exhibits both the fucosidase activity and the endoglycosidase activity, and species of (a) fucosidase Alfc in claim 2; (b) the sequence species  of SEQ ID NO: 46 in claims 13 or 14; and (c) the sequence of glycan Sia2(alpha2-6)Gal2GlcNAc2Mn3GlcNAc2 in claim 21 in the response filed on 09/08/2022 is acknowledged.  
Applicants request for rejoinder is noted. However, current claims of elected Group I are not allowable at this time. When Group I would be allowable, rejoinder request would be evaluated at that time.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-14 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/882,729, 08/05/2019. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/22/2021 and 03/18/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
Drawings submitted on 08/05/2020 are accepted by the Examiner.

Claim Objections
Claims 5-6, 11 and 12 are objected to in the recitation “IgG”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 2 and 3 recite the phrase “truncated fragment thereof” or “mutant thereof” which is unclear with regard to fucosidase, alpha-fucosidase or alpha—L-fucosidase C protein because it is not clear whether the phrase “the fragment” or “mutant” has functional activity or not. If it contains functional activity, it is definite. 
Similarly, claims 1, 4 and 6 also recite “truncated fragment thereof” or “mutant thereof” which is unclear with regard to endoglycosidase, endoglycosidase-S2 (Endo-S2) protein because it is not clear whether the phrase “the fragment” or “mutant” has functional activity or not.  If it contains functional activity, it is definite. Clarification is required.

Claims 7-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-12 are indefinite and vague in the recitation “D233”, “D233Q”, “T138”, or “T138E”, in the context of mutation at a specific position of wild type endoglycosidase S or S2 enzyme, which is confusing because absent a reference to a wild type endoglycosidase S or S2 enzyme to which amino acid numbering refers. What is the sequence of wild type endoglycosidase S or S2 enzyme? In the art, wild type endoglycosidase S or S2 enzyme can be multiple forms as well as many mutants, variants and fragments thereof. Therefore, mutation at position “D233”, “D233Q”, “T138”, or “T138E” is confusing.  Besides, the amino acid sequence of wild type endoglycosidase S or S2 enzyme is also required with SEQ ID No. because without SEQ ID No., the patentability of such phrases ““D233”, “D233Q”, “T138”, or “T138E” cannot not be determined by doing only text search, but such phrase indeed needs ammo acid sequence search with seven databases. Clarification is required.

Claim 5 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 5 is indefinite in the recitation “the IgG binding domain”, lacks antecedent basis and claim 1 does not recite anything about “IgG binding domain”. Therefore, “the IgG binding domain” lacks antecedent basis in claim 1 from which claim 5 depends. Clarification is required. 

Claims 13-14 are rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 13-14 are indefinite and vague in the recitation “substantially similar” in the context of the fusion protein as it is unclear how similar the fusion-proteins must be to be encompassed by the phrase “substantially similar”. Clarification is required. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Endoglycosidase mutants for glycoprotein remodeling and methods of using it. US 2018/0057804 A1, publication 03/01/2018, claim benefit of 62/378,806, filed on 08/24/2016, see IDS), in view of Van Geel et al. (Enzymes for trimming of glycoproteins. WO 2017/137459 A1, publication 08/17/2017, which is also published as US 2019/0040374 A1, publication 02/07/2019, which will be used to identify claim limitations, see IDS), and Li et al. (Chemoenzymatic Defucosylation of Therapeutic Antibodies for Enhanced Effector Functions Using Bacterial α-Fucosidases. Methods Mol Biol. 2018; 1827: 367–380, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a fusion protein comprising a fucosidase or a truncated fragment or a mutant thereof fuses with either N-terminal end or C-terminal end of an endoglycosidase or a truncated 5fragment or a mutant thereof; wherein the fusion protein exhibits both the fucosidase activity and the endoglycosidase activity, i.e. claim 1 requires a fusion protein comprising both fucosidase and endoglycosidase for trimming glycans from a target protein including antibody or IgG.
Lin et al. teach an improved method for making glycoengineered antibodies, such as an anti-CD20 glycoengineered antibody, wherein the method comprises the steps of (a) contacting an anti-CD20 monoclonal antibody with an α-fucosidase of bacterial origin (inherently α-L-fucosidase, Alfc as claimed) and endoglycosidase (Endo-S2 derived from Streptococcus pyogenes), thereby yielding a defucosylated antibody having a single N-acetylglucosamine (GlcNAc), and (b) adding a carbohydrate moiety to GlcNAc under suitable conditions (see, para 125), i.e. although Lin et al. do not teach a fusion protein comprising α-fucosidase and endoglycosidase, but indeed teach using two enzymes separately for the same purpose, and a skilled artisan would be motivated to make a fusion protein comprising α-fucosidase and endoglycosidase with a reasonable expectation of success.  Lin et al. also teach that the α-fucosidase is bacterial α-fucosidase (see, para 18). Lin et al. do not teach that α-fucosidase is derived from Lactobacillus casei (for claims 2-3). Lin et al. also teach endoglycosidase (Endo-S2), which is derived from Streptococcus pyogenes (see, para 2), wherein the Endo-S2 comprises IgG Fc region binding domain (see, para 2-3, 4, 6), wherein said Endo-S2 comprises substitution mutations including D233Q (see, para 7) meets the claim limitations of claims 7-8, 11 and 12, and further teach mutations T138D/E/M/K (see, para 12) meets the claim limitations of claims 9-10, 11 and 12). 
Claims 13-14 are included in this rejection because of the recitation “an amino acid sequence of SEQ ID NO: 2”, where   an amino acid sequence under BRI interpreted as any fragment of SEQ ID NO: 2 or SEQ ID NO: 46 having at least 4-amino acids identity, and indeed Lin et al. teach an Endo-S2, which is 14.5% identical and 36.5% best local similar to SEQ ID NO: 2 and 67.7% identity and 98.4% best local similarity to SEQ ID NO: 46 of the instant application (see, sequence alignment as shown below).
RESULT 249
BFC61762
ID   BFC61762 standard; protein; 842 AA.
DT   19-APR-2018  (first entry)
XX
DE   Streptococcus pyogenes endo-beta-N-acetylglucosaminidase (EndoS2), SEQ:1.
XX
KW   EndoS2; cancer; cytostatic; endo-beta-N-acetylglucosaminidase;
KW   endoglycosidase S2; protein engineering; protein therapy; therapeutic.
XX
OS   Streptococcus pyogenes.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..36
FT                   /label= Signal_peptide
XX
CC PN   US2018057804-A1.
XX
CC PD   01-MAR-2018.
XX
CC PF   23-AUG-2017; 2017US-00684897.
XX
PR   24-AUG-2016; 2016US-0378806P.
XX
CC PA   (SNIC ) ACAD SINICA.
CC PA   (CHOP-) CHO PHARMA INC.
XX
CC PI   Chen L,  Cheng T,  Huang L,  Lin N,  Shivatare SS,  Wong C,  Wu C;
XX
DR   WPI; 2018-16647L/18.
XX
CC PT   New endoglycosidase S2 (EndoS2) mutant having hydrolyzing activity lower 
CC PT   and transglycosylation activity higher than that of the wild-type EndoS2,
CC PT   useful for preparing an engineered glycoprotein used for cancer 
CC PT   treatment.
XX
CC PS   Claim 1; SEQ ID NO 1; 80pp; English.
XX
CC   The present invention relates to a mutant of endoglycosidase S2 (EndoS2) 
CC   from Streptococcus Pyogenes. The mutant EndoS2 comprising one or more 
CC   mutations in the sequence of a wild-type EndoS2, where the one or more 
CC   mutations are in a peptide region located within residues 133-143, 
CC   residues 177-182, residues 184-189, residues 221-231, and/or residues 227
CC   -237. The mutant EndoS2 has a hydrolyzing activity lower than that of the
CC   wild-type EndoS2 and has a tranglycosylation activity higher than that of
CC   the wild-type EndoS2. The invention further discloses: (1) a method for 
CC   preparing an engineered glycoprotein using the mutant EndoS2, the method 
CC   involves coupling an activated oligosaccharide (glycan oxazoline) to a 
CC   glycoprotein acceptor (contains bisecting N-acetylglucosamine (GlcNAc) 
CC   monosaccharide); and (2) a method for treating cancer, which involves 
CC   administering to a subject an effective amount of the glycoprotein. The 
CC   mutant endoglycosidase S2 (EndoS2) engineered glycoprotein of the 
CC   invention is useful for treating cancer. The present sequence represents 
CC   a Streptococcus pyogenes endo-beta-N-acetylglucosaminidase (EndoS2), 
CC   which is used to explore the catalytic efficiency of transglycosylation 
CC   of EndoS2 by converting amino acids near catalytic site (by site-directed
CC   mutagenesis).
XX
SQ   Sequence 842 AA;

  Query Match             14.5%;  Score 760.5;  DB 26;  Length 842;
  Best Local Similarity   36.5%;  
  Matches  180;  Conservative   78;  Mismatches  192;  Indels   43;  Gaps    9;

Qy         27 SKDKSYDLIDEKDFPDKALREAVMAQVGTRKGDLERFNGTLRLDNPAIQSLEGLNKFKKL 86
              ::|| ||:||:|| || |||| :: |||  ||||||:| || |    ||:|:|| |  ||
Db        385 TEDKRYDVIDQKDIPDPALREQIIQQVGQYKGDLERYNKTLVLTGDKIQNLKGLEKLSKL 444

Qy         87 AQLDLIGLSRITKLDRSVLPANMKPGKDTLETVLETYKKDNKEEPATIPPVSLKVSGLTG 146
               :|:|  || : ::   :||              |: |||            | : |:||
Db        445 QKLELRQLSNVKEITPELLP--------------ESMKKD----------AELVMVGMTG 480

Qy        147 LKELDLSGFDRETLAGLDAATLTSLEKVDISGNKLDLAPGTENRQIFDTMLSTISNHVGS 206
              |::|:||| :|:|| |:|  ::| |   ||| | |||:  :|:|::  |::  :|||   
Db        481 LEKLNLSGLNRQTLDGIDVNSITHLTSFDISHNSLDLSEKSEDRKLLMTLMEQVSNHQKI 540

Qy        207 NEQTVKFDKQKPTGHYPDTYGKTSLRLPVANEKVDLQSQLLFGTVTNQGTLINSEADYKA 266
                :   |: ||| |:|| ||        | | : |: :  :||||| : | |  |  :  
Db        541 TVKNTAFENQKPKGYYPQTYDTKEGHYDVDNAEHDILTDFVFGTVTKRNTFIGDEEAFAI 600

Qy        267 YQNHKIAGRSFVDSNYHYNNFKVSYENYTVKVTDSTLGTTTDKTLATDKEETYKVDFFSP 326
              |:   : || :|  :| |  |:  |: | | :| | || |    :    :||| ||    
Db        601 YKEGAVDGRQYVSKDYTYEAFRKDYKGYKVHLTASNLGETVTSKVTATTDETYLVDV--- 657

Qy        327 ADKTKAVHTAKVIVGDEKTMMVNLAEGATVIGGSADPVNARKVFDGQLGSETDNISLGWD 386
              :|  | ||  |: :|    || |||:|| ||| | |   |:|:|||    |  :    | 
Db        658 SDGEKVVHHMKLNIGSGAIMMENLAKGAKVIGTSGDFEQAKKIFDG----EKSDRFFTWG 713

Qy        387 SKQSIIFKLKEDGLIKHWRFFNDSARNPETTNKPIQEASLQIFNIKDYNLD----NLLEN 442
                  | | | |  | | || ||        |:  :  |  ::  :||  :|    ::   
Db        714 QTNWIAFDLGEINLAKEWRLFNAETNTEIKTDSSLNVAKGRLQILKDTTIDLEKMDIKNR 773

Qy        443 PNKFDDEKYWITVDTYSAQGERATA-FSNTLNNITSKYWRVVFDTKGDRYSSPVVPELQI 501
                   ::: |  |    || : | | |:: |:|: |:|||   |     |  |   ||||
Db        774 KEYLSNDENWTDV----AQMDDAKAIFNSKLSNVLSRYWRFCVDGGASSY-YPQYTELQI 828

Qy        502 LGYPLPN--ADTI 512
              ||  | |  |:|:
Db        829 LGQRLSNDVANTL 841

RESULT 53
BFC61781
ID   BFC61781 standard; protein; 843 AA.
XX
AC   BFC61781;
XX
DT   19-APR-2018  (first entry)
XX
DE   Streptococcus pyogenes endo-beta-N-acetylglucosaminidase (EndoS2).
XX
KW   EndoS2; cancer; cytostatic; endo-beta-N-acetylglucosaminidase;
KW   endoglycosidase S2; protein engineering; protein therapy; therapeutic.
XX
OS   Streptococcus pyogenes.
XX
CC PN   US2018057804-A1.
XX
CC PD   01-MAR-2018.
XX
CC PF   23-AUG-2017; 2017US-00684897.
XX
PR   24-AUG-2016; 2016US-0378806P.
XX
CC PA   (SNIC ) ACAD SINICA.
CC PA   (CHOP-) CHO PHARMA INC.
XX
CC PI   Chen L,  Cheng T,  Huang L,  Lin N,  Shivatare SS,  Wong C,  Wu C;
XX
DR   WPI; 2018-16647L/18.
XX
CC PT   New endoglycosidase S2 (EndoS2) mutant having hydrolyzing activity lower 
CC PT   and transglycosylation activity higher than that of the wild-type EndoS2,
CC PT   useful for preparing an engineered glycoprotein used for cancer 
CC PT   treatment.
XX
CC PS   Disclosure; Fig 1; 80pp; English.
XX
CC   The present invention relates to a mutant of endoglycosidase S2 (EndoS2) 
CC   from Streptococcus Pyogenes. The mutant EndoS2 comprising one or more 
CC   mutations in the sequence of a wild-type EndoS2, where the one or more 
CC   mutations are in a peptide region located within residues 133-143, 
CC   residues 177-182, residues 184-189, residues 221-231, and/or residues 227
CC   -237. The mutant EndoS2 has a hydrolyzing activity lower than that of the
CC   wild-type EndoS2 and has a tranglycosylation activity higher than that of
CC   the wild-type EndoS2. The invention further discloses: (1) a method for 
CC   preparing an engineered glycoprotein using the mutant EndoS2, the method 
CC   involves coupling an activated oligosaccharide (glycan oxazoline) to a 
CC   glycoprotein acceptor (contains bisecting N-acetylglucosamine (GlcNAc) 
CC   monosaccharide); and (2) a method for treating cancer, which involves 
CC   administering to a subject an effective amount of the glycoprotein. The 
CC   mutant endoglycosidase S2 (EndoS2) engineered glycoprotein of the 
CC   invention is useful for treating cancer. The present sequence represents 
CC   a Streptococcus pyogenes endo-beta-N-acetylglucosaminidase (EndoS2), 
CC   which is used to explore the catalytic efficiency of transglycosylation 
CC   of EndoS2 by converting amino acids near catalytic site (by site-directed
CC   mutagenesis).
XX
SQ   Sequence 843 AA;

  Query Match             67.7%;  Score 4207.5;  DB 26;  Length 843;
  Best Local Similarity   98.4%;  
  Matches  811;  Conservative    3;  Mismatches    9;  Indels    1;  Gaps    1;

Qy          1 MGSSHHHHHHEL-PGEFEEKTVQTGKTDQQVGAKLVQEIREGKRGPLYAGYFRTWHDRAS 59
              ||::   ||  |   : |||||||||||||||||||||||||||||||||||||||||||
Db         20 MGAALATHHDSLNTVKAEEKTVQTGKTDQQVGAKLVQEIREGKRGPLYAGYFRTWHDRAS 79

Qy         60 TGIDGKQQHPENTMAEVPKEVDILFVFHDHTASDSPFWSELKDSYVHKLHQQGTALVQQI 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db         80 TGIDGKQQHPENTMAEVPKEVDILFVFHDHTASDSPFWSELKDSYVHKLHQQGTALVQTI 139

Qy        120 GVNELNGRTGLSKDYPDTPEGNKALAAAIVKAFVTDRGVDGLDIDIEHEFTNKRTPEEDA 179
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        140 GVNELNGRTGLSKDYPDTPEGNKALAAAIVKAFVTDRGVDGLDIDIEHEFTNKRTPEEDA 199

Qy        180 RALNVFKEIAQLIGKNGSDKSKLLIMDTTLSVENNPIFKGIAEDLDYLLRQYYGSQGGEA 239
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        200 RALNVFKEIAQLIGKNGSDKSKLLIMDTTLSVENNPIFKGIAEDLDYLLRQYYGSQGGEA 259

Qy        240 EVDTINSDWNQYQNYIDASQFMIGFSFFEESASKGNLWFDVNEYDPNNPEKGKDIEGTRA 299
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        260 EVDTINSDWNQYQNYIDASQFMIGFSFFEESASKGNLWFDVNEYDPNNPEKGKDIEGTRA 319

Qy        300 KKYAEWQPSTGGLKAGIFSYAIDRDGVAHVPSTYKNRTSTNLQRHEVDNISHTDYTVSRK 359
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        320 KKYAEWQPSTGGLKAGIFSYAIDRDGVAHVPSTYKNRTSTNLQRHEVDNISHTDYTVSRK 379

Qy        360 LKTLMTEDKRYDVIDQKDIPDPALREQIIQQVGQYKGDLERYNKTLVLTGDKIQNLKGLE 419
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        380 LKTLMTEDKRYDVIDQKDIPDPALREQIIQQVGQYKGDLERYNKTLVLTGDKIQNLKGLE 439

Qy        420 KLSKLQKLELRQLSNVKEITPELLPESMKKDAELVMVGMTGLEKLNLSGLNRQTLDGIDV 479
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        440 KLSKLQKLELRQLSNVKEITPELLPESMKKDAELVMVGMTGLEKLNLSGLNRQTLDGIDV 499

Qy        480 NSITHLTSFDISHNSLDLSEKSEDRKLLMTLMEQVSNHQKITVKNTAFENQKPKGYYPQT 539
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        500 NSITHLTSFDISHNSLDLSEKSEDRKLLMTLMEQVSNHQKITVKNTAFENQKPKGYYPQT 559

Qy        540 YDTKEGHYDVDNAEHDILTDFVFGTVTKRNTFIGDEEAFAIYKEGAVDGRQYVSKDYTYE 599
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        560 YDTKEGHYDVDNAEHDILTDFVFGTVTKRNTFIGDEEAFAIYKEGAVDGRQYVSKDYTYE 619

Qy        600 AFRKDYKGYKVHLTASNLGETVTSKVTATTDETYLVDVSDGEKVVHHMKLNIGSGAIMME 659
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        620 AFRKDYKGYKVHLTASNLGETVTSKVTATTDETYLVDVSDGEKVVHHMKLNIGSGAIMME 679

Qy        660 NLAKGAKVIGTSGDFEQAKKIFDGEKSDRFFTWGQTNWIAFDLGEINLAKEWRLFNAETN 719
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        680 NLAKGAKVIGTSGDFEQAKKIFDGEKSDRFFTWGQTNWIAFDLGEINLAKEWRLFNAETN 739

Qy        720 TEIKTDSSLNVAKGRLQILKDTTIDLEKMDIKNRKEYLSNDENWTDVAQMDDAKAIFNSK 779
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        740 TEIKTDSSLNVAKGRLQILKDTTIDLEKMDIKNRKEYLSNDENWTDVAQMDDAKAIFNSK 799

Qy        780 LSNVLSRYWRFCVDGGASSYYPQYTELQILGQRLSNDVANTLKD 823
              ||||||||||||||||||||||||||||||||||||||||||||
Db        800 LSNVLSRYWRFCVDGGASSYYPQYTELQILGQRLSNDVANTLKD 843

Lin et al. do not teach a fusion protein comprising α-fucosidase and endoglycosidase at the either N-terminal or C-terminal end (for claim 1), but indeed teach using two enzymes α-fucosidase and endoglycosidase separately for the same purpose, and do not teach using α-fucosidase derived from Lactobacillus casei (for claims 2-3).
However, Van Geel et al. teach  fusion proteins, where two endoglycosidases are fused, possibly via a linker, wherein fusion protein have structure (1): EndoX-(L)p-EndoY (1), wherein EndoX is an endoglycosidase, EndoY is an endoglycosidase distinct from EndoX, L is a linker and p is 0 or 1, wherein the fusion enzymes capable of trimming glycoproteins comprising at least two distinct glycoforms in a single step, and the invention further concerns the use of the fusion enzyme for trimming glycoproteins, and the invention relates to the process of production of the fusion enzyme, and the Van Geel et al. further teach a process for trimming of glycans present in glycoproteins, comprising trimming the glycoprotein with said fusion enzyme according to the teaching of Van  Geel et al. to obtain a trimmed glycoprotein, i.e. the concept of using a fusion protein of two endoglycosidase for efficient trimming of glycans from glycoprotein is indeed taught by Van Geel et al., and combining the teachings of Lin et al. and Van Geel et al. to arrive the claimed invention is obvious. 
Van Geel et al. do not teach using α-fucosidase derived from Lactobacillus casei (for claims 2-3).
However, Li et al. teach chemoenzymatic defucosylation of therapeutic antibodies for enhanced effector functions using bacterial Lactococcus casei α-fucosidases, and further teach core fucosylation plays a critical role in modulating the effector functions of therapeutic
antibodies such as the antibody-dependent cellular cytotoxicity (ADCC) through adversely
affecting the affinity of antibodies for Fcγ receptors, and thus, a facile method for Fc defucosylation of antibodies is important both for functional studies and for an enhanced therapeutic efficacy, wherein chemoenzymatic defucosylation of antibodies
using Herceptin (trastuzumab) as a model system was performed, and method includes (a) Fc deglycosylation using endoglycosidase S2 (Endo-S2); (b) enzymatic defucosylation of the resulting Fucα1,6GlcNAc-Herceptin using two distinct bacterial α-fucosidases, AlfC and BfFuc; (c) transglycosylation of the GlcNAc-Herceptin using an Endo-S2 mutant (Endo-S2 D184M) as the enzyme and a complex N-glycan oxazoline as the donor substrate; and (d) SPR analysis of the binding of antibody glycoforms with the FcγIIIA receptor, wherein the method of enzymatic
defucosylation of Herceptin should be equally applicable for the Fc glycan engineering of other mAbs (see, abstract, pg2, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Lin et al.,  Van Geel et al. and  Li et al. to use the concept of making fusion protein as taught by Van Geel et al. in making fusion protein of α-fucosidases and endoglycosidase S2 (Endo-S2) of Lin et al. and using α-fucosidases from Lactococcus casei  as taught by Li et al. and modify Lin et al. to fusion protein of α-fucosidases and endoglycosidase S2 (Endo-S2) to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated in making fusion protein of α-fucosidases and endoglycosidase S2 (Endo-S2) in order to making glycoengineered antibodies, such as an anti-CD20 glycoengineered antibody for trimming glycans thereby yielding a defucosylated antibody having a single N-acetylglucosamine (GlcNAc), which is pharmaceutically, therapeutically, and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Van Geel et al. could successfully produce a fusion protein for trimming glycans resulting in the production of defucosylated and deglycosylated therapeutic antibody.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656